Citation Nr: 1131657	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-36 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and M.C.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from July 1944 to June 1945.  He died in February 2007.  The Appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (the RO).  

The Appellant and M.C. presented testimony before the undersigned at the RO in March 2011.  A transcript of this hearing has been associated with the Veteran's VA claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2007.  His death certificate indicates that chronic kidney failure contributed to his death.

2.  At the time of his death, the Veteran was service connected for "multiple joint migratory polyarthritis, also identified as osteoarthritis and rheumatoid arthritis involving the lumbar spine, left hip, right hip, left hand, and right hand."  The condition was evaluated as 100 percent disabling.  

3.  Medication the Veteran used to treat his service-connected arthritis contributed to his fatal chronic kidney failure.

4.  Based on the grant of service connection for the cause of the Veteran's death, the claim for DIC under the provisions of 38 U.S.C.A. § 1318 includes no justiciable case or controversy for active consideration by the Board. 


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010). 

2.  The appeal with respect to entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 3.22, 19.4, 20.101, 20.200, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance as to the claim for service connection for the cause of the Veteran's death, there is no prejudice to the Appellant in proceeding with adjudication of this issue given the favorable nature of the Board's decision.  As to the claim for DIC under the provisions of 38 U.S.C.A. § 1318, this entails a question of entitlement to the same benefit.  This decision grants the underlying benefit sought, and thus there is also no prejudice to the Appellant in proceeding with adjudication of this issue. 

II.  Service Connection for the Cause of the Veteran's Death

The Appellant asserts, inter alia, that medication her husband used to treat his service-connected arthritis, including Naproxen, contributed to his fatal kidney failure.  See, e.g., Board Hearing Tr. at 6-7.

To establish service connection for the cause of the Veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).

As outlined above, the Veteran's death certificate lists chronic kidney failure as a contributory cause of death.  Additionally, at the time of his death, the Veteran was service connected for multiple joint arthritis, evaluated as 100 percent disabling.

Following the March 2011 Board hearing, the Appellant submitted a July 2011 opinion from a VA nephrologist regarding the relationship between the Veteran's fatal chronic kidney failure and medications used to treat his service-connected arthritis.  After reviewing the Veteran's medical records, the VA nephrologist noted that the Veteran took non-steroidal anti-inflammatory medications (to include Naproxen) to treat his service-connected arthritis.  Citing ultrasound findings, the nephrologist opined that these medications "likely contributed to . . . [the Veteran's] renal failure."  No contradictory medical opinion regarding this theory of causation is of record.  As such, service connection for the cause of the Veteran's death is warranted, and the benefit sought on appeal is accordingly granted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

III.  DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, DIC benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death was service-connected.  Based on the Board's grant of service connection for the cause of the Veteran's death in this decision, the question of entitlement to DIC under this separate avenue is moot as the Appellant has been granted the underlying benefit sought.  Therefore, no justiciable case or controversy remains.  38 U.S.C.A. §§ 1318, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 3.22, 19.4, 20.101, 20.200, 20.204 (2010).  The appeal with respect to the claim for DIC under the provisions of 38 U.S.C.A. § 1318 is accordingly dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted.  

The appeal with respect to the claim for DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed. 



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


